Brief Stricken and Order filed August 8, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00816-CR
                                  ____________

                        DERIC FLETCHER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1524754

                                    ORDER

      Appellant’s brief, filed July 28, 2017, discloses the name of a person who
was a minor at the time the offense was committed. See Tex. R. App. P. 9.10(a)(3).
Accordingly, the brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Tex. R. App. P. 9.10
by August 18, 2017.

                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.